DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention discloses” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

s 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107959201 (CN ‘201). CN ‘201 discloses a telescopic mechanism of an European plug of a power converter with a grounding pin, comprising a shell 13, a push handle  41 arranged on the shell, a plug bush 19 arranged in the shell and movably connected with the push handle, and a pin assembly arranged in the shell, characterized by further comprising a fixed rack 51a,51b arranged on the shell and extending into the plug bush 19, a movable rack 45 connected with the pin assembly, and a gear 49a, 49b arranged on the plug bush and meshed with the fixed rack and the movable rack respectively.
Regarding claim 5, the gear is fixed to the plug bush.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘201 in view of Zhu et al. 7,894,198. CN ‘201 discloses the invention substantially as claimed. CN ‘201 is silent about the gear being fixed by a screw. However, gears being fixed by screws are well known in the art as evidenced by Zhu. Zhu discloses a mechanism having a gear 4 being fixed by a screw 310. Therefore, it would have been obvious to one of ordinary skill in the mort to modify the mechanism of CN’201 by providing the gear being fixed by a screw as taught by Zhu as an alternate form of retaining. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘201 in view of Ruffner 8,182,276. Regarding clam 7, CN ‘201 discloses the invention substantially as . 
Regarding claim 8, the fixed rack of CN ‘201  is integrally formed on the base. 
Regarding claim 9, the fixed rack CN ‘201 is longitudinally fixed to the base, not the cover. However, it would have been obvious to one having ordinary skill in the art to modify the mechanism of  CN ‘201/Ruffner  to have the fixed rack on the cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Allowable Subject Matter
Claims 2-4 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, patentability resides, at least in part, in the pin assembly comprises two pins, two ground conductors are arranged on the plug bush, the two pins and the two ground conductors are combined to form a hybrid grounding plug, and an additional contact sleeve is provided on the hybrid grounding plug for a grounding pin of a French plug, in combination with the other limitations of the base claim; regarding claim 10, patentability resides, at least in part, in the telescopic mechanism comprising a locking structure is arranged between the push handle .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833